Citation Nr: 9913824	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-09 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In his June 1998 Notice of Disagreement, the appellant 
requested a hearing before the hearing officer at the New 
Orleans, Louisiana, VARO.  No hearing was scheduled.

In the December 1997 rating decision, the RO framed the 
issues as entitlement to service connection a left knee 
disability and entitlement to service connection for a right 
knee disability.  These claims were denied previously by the 
RO in March 1996.  Thus, the correct issues are currently 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability and whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disability.  The appellant has not been provided 
with a statement of the case on these issues.

Additionally, it is noted that a recent decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") provides new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme (the Court relied upon the benefits 
scheme adopted by the SSA).  Section § 3.156(a) of Title 38 
of the Code of Federal Regulations requires that in order for 
the new evidence to be material, it must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a) (1998).  The 
impact of the Hodge decision is significant as the long-
standing test adopted by the Court in Colvin for adjudication 
of new and material evidence cases has been determined to be 
invalid.  Specifically, the Federal Circuit has overruled 
Colvin to the extent that, in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge.  See also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (precedent decisions of the Court generally 
are given retroactive effect with regard to cases in which 
the administrative or judicial review process is not 
concluded).

Accordingly, the case is REMANDED for the following 
additional development:

1.  The RO should review the record to 
consider the issues as corrected by the 
Board.  If the appellant's claims remain 
denied, the RO should issue a 
supplemental statement of the case 
containing the appropriate regulations.

2.  The RO should schedule a hearing 
before the hearing officer.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


